The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 5, 2014

                                        No. 04-14-00272-CR

                                     Raymond Paul SCHMIDT,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR6225
                         Honorable Andrew Carruthers, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, has explained to
appellant the procedure for obtaining the record, and has provided appellant with a form for
requesting the record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014);
Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no writ); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no writ).

        If appellant desires to file a pro se brief, we order that he do so on or before December
22, 2014. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does
not file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the date the pro se brief is due.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court